REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3 and 5, drawn to a treated metal sheet and composite produced from the treated metal sheet comprising a resin layer thereon containing a mixture of acid-modified polyolefins and a polyolefin plastic provided on the resin layer (e.g. classified in B32B 15/085).
Group II, claim(s) 4, drawn to a surface-treated metal sheet comprising an acid-modified polyolefin resin (coating) layer having a specific average surface roughness for adhesion to polyolefin (e.g. classified in C09J or C09D).
Group III, claim(s) 6, drawn to a method of making a composite member by injection molding (e.g. classified in B29C45/14).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I/III and II lack unity of invention because even though the inventions of these groups require the technical feature of a surface-treated metal sheet comprising a metal sheet and a resin layer provided on at least one surface of the metal sheet wherein the resin layer contains an acid-modified polyolefin, this technical feature is not a special technical feature as it does not Morikawa (JP2016-179546, Document 1 cited in related Written Opinion of the International Searching Authority).  Morikawa discloses a coated metal sheet comprising a metal sheet and an acid-modified polypropylene layer provided thereon reading upon the “resin layer contains an acid-modified polyolefin”.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a surface-treated metal sheet comprising a metal sheet and a resin layer containing a mixture of acid-modified polyolefins (as recited in claim 1) provided on the metal sheet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakajima (US2019/0177568.)  Nakajima discloses a polyolefin dispersion, a coating film formed from the dispersion, and a laminate comprising the coating film disposed on a substrate, such as a metal substrate, wherein the polyolefin dispersion comprises (A) a highly modified polyolefin having a structural unit derived from ethylene and a structural unit derived from propylene having an observed melting peak, with a melting point of preferably 110ºC or less, and modified with an α,β-unsaturated carboxylic acid compound in a content of 2.0 parts by mass or more relative to 100 parts by mass of the component (A), for example 5-60 parts by mass relative to 100 parts by mass of polyolefin (reading upon the claimed second acid-modified polyolefin given the open-ended range for the acid value in terms of mgKOH/g); and (B) a polyolefin (B-1) having a structural unit derived from ethylene and α-olefins having 3 to 20 carbon atoms and/or (B-2) a lowly modified polyolefin of the polyolefin (B-1) by modification with an α,β-unsaturated carboxylic acid compound in a content of less than 2.0 parts by mass relative to 100 parts by mass of the polyolefin (B-2) with a melting point of preferably 130ºC or less (wherein lowly modified polyolefin (B-2) reads upon the claimed first acid-modified polyolefin given that both the disclosed and claimed acid content/value →0, 
A telephone call was made to Applicant’s Attorneys on 4/20/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.  A return call from Mr. Chris Waller requested that the restriction requirement be sent in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 20, 2021